





AMENDMENT NO. 8 TO REVOLVING CREDIT AGREEMENT
 
This AMENDMENT NO. 8 TO REVOLVING CREDIT AGREEMENT (“Amendment No. 8”) is dated
as of November 5, 2004 by and among RAYMOND JAMES FINANCIAL, INC., a Florida
corporation (the “Borrower”), the Lenders named in the Revolving Credit
Agreement referred to below (the “Lenders”), and JPMORGAN CHASE BANK,
individually and as administrative agent (the “Agent”) for the Lenders.
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Agent and the Lenders are parties to that certain
Revolving Credit Agreement dated as of October 26, 1999, as amended by that
certain (i) Waiver and Amendment dated as of October 13, 2000, (ii) Amendment
No. 2 to Revolving Credit Agreement dated as of October 24, 2000, (iii)
Amendment No. 3 to Revolving Credit Agreement dated as of May 24, 2001, (iv)
Amendment No. 4 to Revolving Credit Agreement dated as of October 23, 2001, (v)
Amendment No. 5 to Revolving Credit Agreement dated as of October 21, 2002, (vi)
Amendment No. 6 to Revolving Credit Agreement dated as of October 17, 2003 and
(vii) Amendment No. 7 to Revolving Credit Agreement dated as of October 15, 2004
(such Revolving Credit Agreement as so amended, supplemented or otherwise
modified, the “Credit Agreement”); and
 
WHEREAS, the parties desire to make a modification to the Credit Agreement.
 
NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereby agree as follows:
 

I.   Defined Terms

 
Capitalized terms used but not defined herein are used with the meanings
assigned to them in the Credit Agreement.
 

II.   Amendment to the Credit Agreement

 
Section 6.21.4 of the Credit Agreement entitled “RJFS Net Capital” is hereby
amended in its entirety to read as follows:
 
“RJFS Net Capital. The Borrower shall cause RJFS at all times after September
24, 2004 to maintain Net Capital of not less than $5,000,000.”
 

III.   Borrower Representations

 
In order to induce the Lenders and the Agent to execute and deliver this
Amendment No. 8, the Borrower represents and warrants to the Lenders that, both
before and after giving effect to this Amendment No. 8, (i) there exists no
Default or Unmatured Default on the date hereof, (ii) each of the
representations and warranties contained in Article V of the Credit Agreement
(other than in Sections 5.6, 5.9 (to the extent additional subsidiaries have
been formed and are listed in the Borrower’s Annual Report on Form 10-K) and
5.16) is true and correct on the date hereof, (iii) the execution and delivery
by the Borrower of this Amendment No. 8 have been duly authorized by all
requisite corporate proceedings, (iv) this Amendment No. 8 and the other Loan
Documents to which the Borrower is a party constitute the legal, valid and
binding obligations of the Borrower enforceable in accordance with their
respective terms, (v) no authorization or approval of, and no notice to or
filing with, any Governmental Authority or other Person is required for the due
execution, delivery or performance of this Amendment No. 8 by the Borrower, and
(vi) no material adverse change in the business, Property, condition (financial
or otherwise) or results of operations of the Borrower and its Subsidiaries
taken as a whole has occurred since September 26, 2003.
 

IV.   Effectiveness

 
This Amendment No. 8 shall become effective as of the date first above written
upon receipt by the Agent of counterparts of this Amendment No. 8 duly executed
by the Borrower and the Lenders (and when notice thereof shall have been given
by the Agent to the Borrower and the Lenders).
 

V.   Ratification

 
Except as specifically provided herein, (a) the Credit Agreement shall otherwise
remain unaltered and in full force and effect, and the respective terms,
conditions and covenants thereof are hereby ratified and confirmed in all
respects as originally executed, and (b) this Amendment No. 8 shall not operate
as a waiver of any right, power or remedy of any Lender or the Agent under any
of the Loan Documents. Upon the effectiveness of this Amendment No. 8, each
reference in the Credit Agreement to “this Agreement”, “hereof”, “herein”,
“hereunder” or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby.
 

VI.   Governing Law

 
THIS AMENDMENT NO. 8 SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
 

VII.   Execution in Counterparts

 
This Amendment No. 8 may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement.
 
[signature pages follow]
 


        

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 8 as of
the date first above written.





 
RAYMOND JAMES FINANCIAL, INC.
 
 
By:
 
Title:
 
 
 
JPMORGAN CHASE BANK, Individually and as Administrative Agent
 
 
By:
 
Title:
 
 
 
CITIBANK, N.A., Individually and as Syndication Agent
 
 
By:
 
Title:
 
 
 
BANK OF NEW YORK, Individually and as Co-Documentation Agent
 
 
By:
 
Title:
 
WELLS FARGO BANK, National Association, Individually and as Co-Documentation
Agent
 
 
By:
 
Title:
 
 
By:
 
Title:










--------------------------------------------------------------------------------

     